In an action to recover a real estate brokerage commission, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Molia, J.), dated April 17, 2006, as denied its motion for leave to renew its prior motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The new facts presented by the plaintiff on its motion for leave to renew were insufficient to change the outcome of the court’s prior determination denying the plaintiffs motion for summary judgment (see CPLR 2221 [e]; Mountains Realty Corp. v Gelbelman, 29 AD3d 874, 875 [2006]; Lawson v Aspen Ford, Inc., 15 AD3d 628, 630 [2005]; Steinberg v Steinberg, 15 AD3d 388, 389 [2005]). Accordingly, the Supreme Court properly denied the plaintiff’s motion for leave to renew. Crane, J.P., Skelos, Covello and Dickerson, JJ., concur.